Case 2:18-cv-07241-CAS-PLA Document 138 Filed 07/02/21 Page 1 of 13 Page ID #:5252



     1 JENNER & BLOCK LLP
         Andrew J. Thomas (Cal. Bar No. 159533)
     2   ajthomas@jenner.com
         Alexander M. Smith (Cal. Bar No. 295187)
     3   asmith@jenner.com
         Andrew G. Sullivan (Cal. Bar No. 301122)
     4   agsullivan@jenner.com
         Anna K. Lyons (Cal Bar No. 324090)
     5   alyons@jenner.com
         633 West 5th Street, Suite 3600
     6   Los Angeles, CA 90071
         Telephone: (213) 239-5100
     7   Facsimile: (213) 239-5199
     8 Attorneys for All Defendants

     9
                             UNITED STATES DISTRICT COURT
    10
                            CENTRAL DISTRICT OF CALIFORNIA
    11

    12
         KEVIN RISTO, on behalf of himself         Case No. 2:18-cv-07241-CAS-PLA
    13 and all others similarly situated,

    14
                                                   Class Action
                        Plaintiff,
    15                                             OPPOSITION TO PLAINTIFF’S
         vs.                                       MOTION IN LIMINE NO. 1 TO
    16                                             EXCLUDE THE TESTIMONY AND
    17
       SCREEN ACTORS GUILD-                        OPINIONS OF DAVID NOLTE
       AMERICAN FEDERATION OF
    18 TELEVISION AND RADIO                        Hearing Date:       July 19, 2021
       ARTISTS, a Delaware corporation, et         Hearing Time :      11:00 a.m.
    19                                             Courtroom:          8D (Telephonic)
       al.,
    20
                        Defendants.                [Declaration of Andrew G. Sullivan, with
    21
                                                   Exhibits 1-14, filed concurrently]
    22

    23

    24

    25

    26

    27

    28


                      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 1
Case 2:18-cv-07241-CAS-PLA Document 138 Filed 07/02/21 Page 2 of 13 Page ID #:5253


     1                          TABLE OF CONTENTS
     2        INTRODUCTION .......................................................................................... 1

     3        BACKGROUND ............................................................................................ 1
     4        ARGUMENT ................................................................................................. 3
     5
              A.       Mr. Nolte is a Highly Qualified Appraiser and Economics
     6                 Expert. .................................................................................................. 3
     7        B.       Plaintiff’s Criticism of Mr. Nolte’s Conclusions Regarding the
     8                 Market for the Sale of Data Does Not Merit Exclusion ...................... 4

     9        C.       The 50-Song Exercise Amply Illustrates the Value of Union Data .... 5
    10                 1.       The Basis and the Results of the 50-song exercise are Clear .... 6
    11
                       2.       Mr. Nolte’s Understanding of the Underlying Data is
    12                          Correct ....................................................................................... 8
    13        D.       Mr. Nolte Properly Applied the Georgia-Pacific Factors ................... 9
    14
              CONCLUSION ............................................................................................ 10
    15

    16

    17

    18

    19

    20
    21

    22

    23

    24

    25

    26

    27

    28


                                                                   i
                       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 1
Case 2:18-cv-07241-CAS-PLA Document 138 Filed 07/02/21 Page 3 of 13 Page ID #:5254


     1                                       INTRODUCTION
     2         Plaintiff’s motion fails to meet the threshold for exclusion of expert opinion
     3   established by Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993),
     4   and its progeny. The motion rests on a myopic view of the qualifications of
     5   Defendants’ expert David Nolte, fundamentally mischaracterizes Mr. Nolte’s
     6   testimony, and grossly misstates the law. See Dkt. 122, Plaintiff’s MIL No. 1. None
     7   of Plaintiff’s arguments provides a basis to exclude or limit Mr. Nolte’s testimony
     8   at the upcoming bench trial.
     9                                        BACKGROUND
    10         As the Court is aware, the AFM & SAG-AFTRA Intellectual Property Rights
    11   Distribution Fund (the “Fund”), the American Foundation of Musicians (“AFM”),
    12   and the Screen Actors Guild-American Federation of Radio and Television Artists
    13   (“SAG-AFTRA”) entered into the Data Purchase and Services Agreement (“Data
    14   Agreement”) in 2013.1 In exchange for the Unions’ provision of data the Fund uses
    15   to locate and pay non-featured performers, the Agreement requires the Fund to pay
    16   the Unions a “Service Fee” equivalent to 3% of the amount allocated for distribution
    17   to non-featured performers.
    18         Mr. Nolte assessed the reasonableness of the 3% Service Fee in light of the
    19   utility of the Unions’ data to the Fund. Declaration of Andrew G. Sullivan
    20   (“Sullivan Decl.”), Ex. 1 (Nolte Report at 1). Mr. Nolte has more than 40 years of
    21   experience as an appraiser, accountant, and auditor; he specializes in valuing
    22   businesses, intangible business assets, and intellectual property. He has testified as
    23   an economic and valuation expert in hundreds of cases. See id., Ex. 14.
    24         Mr. Nolte concluded that without access to the Unions’ data, the Fund would
    25   not be able to make as many or as accurate distributions to non-featured performers
    26   as it currently does. He also concluded that, as an economic matter, the 3% Service
    27
         1
           This brief refers to AFM and SAG-AFTRA collectively as the “Unions.” It refers
    28   to the Fund, the Fund’s Trustees, and the Unions collectively as “Defendants.”

                                                   1
                      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 1
Case 2:18-cv-07241-CAS-PLA Document 138 Filed 07/02/21 Page 4 of 13 Page ID #:5255


     1   Fee was reasonable based on the value to the Fund of the information that the
     2   Unions provided. Id., Ex. 1 at 13. First, Mr. Nolte explained that licensing
     3   arrangements for the use of information, like the Data Agreement here, are not
     4   uncommon and are structured in a variety of ways – none of which correspond to
     5   the incremental cost incurred by the vendor in providing data to the licensee. Id.
     6   Second, based on data gathered in a project conducted by the Fund’s research team,
     7   Mr. Nolte observed a wide margin of error when researchers lacked access to the
     8   Unions’ session reports when analyzing a sample of 50 song titles. Id. at 17-18.
     9   Among the 50 titles examined, the Fund would have misallocated royalties in 60%
    10   of cases without access to session reports – results that Mr. Nolte has extrapolated
    11   to determine the rate of misallocation that would occur if this same error rate
    12   occurred across a larger scale of royalty distributions. Id. Third, Mr. Nolte applied
    13   the factors established in Georgia-Pacific Corp. v. United States Plywood Corp.,
    14   318 F. Supp. 1116 (S.D.N.Y 1970) to conclude that the 3% Service Fee is a
    15   reasonable royalty for the Union data. Sullivan Decl., Ex. 1 at 21.
    16         Plaintiff objects to Mr. Nolte’s testimony on several grounds: First, he argues
    17   that Mr. Nolte is merely “an accountant” who is unqualified to opine on any subjects
    18   other than the Fund’s financial statements. Mot. at 4. Second, he argues that Mr.
    19   Nolte’s conclusion that there is precedent for the Data Agreement and Service Fee
    20   based on a canvass of the data licensing market should be excluded because Mr.
    21   Nolte did not consider the licensing models of online movie and baseball
    22   sabermetrics databases. See id. Third, he asserts that the Court should exclude Mr.
    23   Nolte’s conclusion about the value of the Union data to the accuracy of Fund
    24   distributions because Mr. Nolte (1) did not personally conduct the research exercise
    25   underlying his analysis; (2) declined to testify to the details of a document created
    26   by the Fund; and (3) allegedly did not review the material underlying his
    27   conclusions. See id. at 6. Fourth, he argues that Mr. Nolte’s use of the Georgia-
    28

                                                   2
                      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 1
Case 2:18-cv-07241-CAS-PLA Document 138 Filed 07/02/21 Page 5 of 13 Page ID #:5256


     1   Pacific factors to assess whether the 3% Service Fee is reasonable is unjustified
     2   because this is not a patent case nor is the Service Fee a license. See id. at 8-9.
     3         Plaintiff’s scattershot critiques all go to the weight of the evidence, not
     4   admissibility. They provide no basis to exclude Mr. Nolte’s testimony at trial.
     5                                          ARGUMENT
     6         Expert testimony is admissible under Federal Rule of Evidence 702 if it “rests
     7   on reliable foundation and is relevant to the task at hand.” Daubert, 509 U.S. at
     8   597. Courts have broad latitude in determining both whether an expert’s testimony
     9   is reliable and how to assess its reliability. United States v. Hankey, 203 F.3d 1160,
    10   1167 (9th Cir. 2000). “Disputes as to the strength of [an expert’s] credentials, faults
    11   in his use of [a particular] methodology, or lack of textual authority for his opinion,
    12   go to the weight, not the admissibility, of his testimony.” Kennedy v. Collagen
    13   Corp., 161 F.3d 1226, 1231 (9th Cir. 1998).2 The second prong of the Daubert
    14   analysis—relevancy or “fit”—is satisfied if the proposed expert testimony
    15   “logically advances a material aspect of the proposing party’s case.” Redfoot v.
    16   B.F. Ascher & Co., 2007 WL 1593239, at *4 (N.D. Cal. June 1, 2007).
    17         A.     Mr. Nolte is a Highly Qualified Appraiser and Economics Expert.
    18         At the outset of his Motion, Plaintiff acknowledges that Mr. Nolte’s company
    19   is “a financial and economics consulting firm specializing in complex litigation,
    20   investigation and appraisal issues,” and that “[s]ince 1977, Mr. Nolte’s single
    21   largest area of practice is intellectual property.” Mot. at 1. Nevertheless, Plaintiff
    22   then asserts that Mr. Nolte is only an “accountant” who is not qualified to offer
    23   testimony that extends beyond an analysis of the Fund’s financial statements. Id.
    24   Plaintiff is wrong. Mr. Nolte has more than 40 years of experience as an appraiser,
    25

    26  See also Fresenius Med. Care Holdings, Inc. v. Baxter Int’l, Inc., 2006 WL
         2


    27 1390416, *3 (N.D. Cal. May 18, 2006) (“Only if the expert’s opinion is so
       fundamentally unsupported that it can offer no assistance to the jury must such
    28 testimony be excluded.”).

                                                    3
                      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 1
Case 2:18-cv-07241-CAS-PLA Document 138 Filed 07/02/21 Page 6 of 13 Page ID #:5257


     1   accountant, and auditor, with a specialty in valuing businesses and intellectual
     2   property.   See Sullivan Decl., Ex. 14.       Plaintiff’s motion ultimately, albeit
     3   grudgingly, notes Mr. Nolte’s specialty in intellectual property appraisals. Mot. at
     4   9. In fact, Mr. Nolte has testified in more than 100 cases in this area. See Sullivan
     5   Decl., Ex. 14.3 Intellectual property valuation and damages cases have made up the
     6   largest part of his work for the past 40 years. See id., Ex. 2 (Nolte Tr., 22:11-20).
     7         Plaintiff also attempts to question Mr. Nolte’s qualifications as an expert by
     8   claiming he has failed to survive Daubert challenges in two cases, In re POM
     9   Wonderful LLC, 2014 U.S. Dist. LEXIS 40415 (C.D. Cal. Mar. 25, 2014) and
    10   F.O.B. Instruments, Ltd v. Krown Mfg., 2008 U.S. Dist. LEXIS 105158, at 5-6 (D.
    11   Md. May 19, 2008). Unlike here, in F.O.B. the Court found that Mr. Nolte was not
    12   provided with information from his client’s adversary that was necessary to conduct
    13   his analysis. 2008 U.S. Dist. LEXIS 105158, at *5, 7. POM Wonderful is inapposite
    14   because it involved de-certification of a class for failure to meet the then-newly
    15   established stringent predominance standard, not a Daubert challenge. 2014 U.S.
    16   Dist. LEXIS 40415, at *14, 21-22.4 Plaintiff’s strained attempt to cast doubt on Mr.
    17   Nolte’s credentials, based on two inapposite cases involving procedural
    18   peculiarities rather than the quality of his expert analysis, should be disregarded.
    19         B.     Plaintiff’s Criticism of Mr. Nolte’s Conclusions Regarding the
    20                Market for the Sale of Data Does Not Merit Exclusion.
    21         Plaintiff next attempts to manufacture a Daubert issue out of his unfounded
    22   criticism of Mr. Nolte’s conclusion that the payment of the Service Fee to the
    23   Unions is consistent with the practices of many businesses that charge for the use
    24

    25
         3
          The attached resume lists only representative engagements, and is not a
    26
         comprehensive list of all past testimony provided by Mr. Nolte.
    27
         4
           Cf. Mednick v. Precor, Inc., 2017 WL 2619139, at *9 (N.D. Ill. June 16, 2017)
    28   (finding POM Wonderful court “incorrect[ly]” applied “exacting scrutiny”).

                                                   4
                      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 1
Case 2:18-cv-07241-CAS-PLA Document 138 Filed 07/02/21 Page 7 of 13 Page ID #:5258


     1   of information by claiming that Mr. Nolte used “an inadequate, flawed
     2   methodology.” Mot. at 4. Plaintiff’s argument falls flat for several reasons:
     3         First, expert testimony contextualizing a party’s actions, like Mr. Nolte’s
     4   testimony contextualizing the Unions’ license of data to the Fund within the data
     5   licensing market, is admissible. United States v. Garcia, 635 F.3d 472, 476-77
     6   (10th Cir. 2011) (expert testimony admissible in order to provide jurors a context
     7   for defendants’ actions). Second, Plaintiff’s criticism is inapposite because the
     8   Unions are non-profits, and their primary business is improving their members’
     9   working conditions – not the sale of data. Plaintiff faults Mr. Nolte for failing to
    10   consider the “pricing models of relevant businesses” like IMDbPro, an online movie
    11   database, and baseball-reference.com, a sports statistics database.         But under
    12   Plaintiff’s theory, these databases—which charge a flat monthly fee—are also not
    13   “relevant,” because they are for-profit companies. Mot. at 4. More important, the
    14   examples Plaintiff proposes involve nonexclusive licenses to provide public
    15   information (not private data) to thousands of subscribers (not a single user).
    16         Perplexingly, Plaintiff also asserts that the “Services Agreement is not a
    17   license.” See id. at 4-5. But—as Mr. Nolte explained at deposition—the structure
    18   of the economic transaction at the heart of the Data Agreement does not change
    19   based on whether one labels it as a “licensing fee,” a “royalty,” a “Service Fee,” or
    20   any other moniker Plaintiff wishes to employ. See id. (Nolte Tr. 166:16-23; 178:15-
    21   180:9). Mr. Nolte also explained that such fee arrangements can be by percentage,
    22   by unit, or based on a flat fee. Drawing on the examples in his report, Mr. Nolte
    23   explained “there’s no question that … the fee for the usage of intellectual property
    24   increases as usage goes up.” Id., (Nolte Tr. 170:8-172:1; 173:5-174:11).
    25         C.     The 50-Song Exercise Amply Illustrates the Value of Union Data.
    26         Plaintiff claims Mr. Nolte’s conclusion that the Fund would not be able to
    27   make as accurate distributions without Union data should be excluded on three
    28   grounds: (1) the methodology of the Fund’s 50-song exercise, (2) Mr. Nolte’s

                                                   5
                      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 1
Case 2:18-cv-07241-CAS-PLA Document 138 Filed 07/02/21 Page 8 of 13 Page ID #:5259


     1   understanding of the underlying data, and (3) Mr. Nolte’s access to documents
     2   underlying his conclusion. See Mot. at 6. Plaintiff is mistaken on all counts.
     3                1.     The Basis and the Results of the 50-Song Exercise are Clear.
     4         Rule 702 was not intended to address “issues of methodology, survey design,
     5   reliability … [and] critique of conclusions.” Fortune Dynamic, Inc. v. Victoria’s
     6   Secret Stores Brand Mgmt., Inc., 618 F.3d 1025, 1038 (9th Cir. 2010). Rather, such
     7   evidence is properly tested through “[v]igorous cross-examination, presentation of
     8   contrary evidence, and careful instruction on the burden of proof.” Id.
     9         Plaintiff contends that the Fund’s 50-song exercise and the underlying data,
    10   as well as the summary of the Fund’s AS400 database, should be excluded because
    11   Mr. Nolte did not personally conduct the sampling or research. Mot. at 6. Plaintiff’s
    12   contention is contrary to the law and mischaracterizes Mr. Nolte’s testimony. An
    13   expert need not have percipient knowledge of the facts underlying his conclusion.
    14   Rather, it is well-established that he can rely on factual investigations conducted by
    15   others. See Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1142 (9th Cir.
    16   1997) (affirming admission of expert opinion based on research by others, although
    17   expert “did not personally do any of the work upon which his opinions are based”).
    18         Moreover, Mr. Nolte testified that Fund personnel completed the 50-song
    19   exercise following a discussion with him regarding the project’s objectives, how to
    20   report, and the impact of Union data on the accuracy of royalty allocations. Sullivan
    21   Decl., Ex. 2 (Nolte Tr., 124:18-126:11). Mr. Nolte also clarified that the Fund
    22   conducted the research to carry out the project and that this was appropriate. Id. at
    23   124:25-126:11. Mr. Nolte was clear that he was “not involved in the sample
    24   selection” and that “[t]he Fund made the sample. The Fund indicated that in their
    25   mind it was random and it was sufficiently large to accomplish its purpose.” Id. at
    26   117:22-118:15. In any event, Mr. Nolte explained that the only consequence of a
    27   small or technically non-random sample is that “statistical inferences cannot be
    28   expressed in terms of precision and confidence levels.” Id. at 120:7-11.

                                                   6
                      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 1
Case 2:18-cv-07241-CAS-PLA Document 138 Filed 07/02/21 Page 9 of 13 Page ID #:5260


     1         Plaintiff seizes on this statement to argue that Mr. Nolte’s conclusions are
     2   statistically invalid. See Mot. at 6. But Mr. Nolte does not purport to express his
     3   opinions in terms of statistical precision and confidence intervals, and he made clear
     4   he “did not draw[] any conclusions using the tools of inferential statistics.” Id.,
     5   Sullivan Decl., Ex. 2 (Nolte Tr. 122:15-25). Rather, Mr. Nolte explained it is
     6   appropriate to extrapolate from small, technically non-random samples when a high
     7   rate of consistency appears across the data set – such as the 60% misallocation that
     8   occurred when the 50 titles were researched without session reports.5 In any event,
     9   the size or composition of a sample is not a basis to exclude expert testimony; such
    10   criticisms go to the weight, not the admissibility, of expert opinion evidence.6
    11         Plaintiff raises another factual issue in criticizing Mr. Nolte for failing to
    12   consider whether the Fund “could have implemented an electronic system at the
    13   time of recording which would provide an alternative, more cost-effective method
    14   of capturing data.” Mot. at 5. This is not a basis to exclude Mr. Nolte’s testimony.
    15   See Obrey v. Johnson, 400 F.3d 691, 695 (9th Cir. 2005) (“[O]bjections to a study’s
    16   completeness generally go to ‘the weight, not the admissibility of the statistical
    17   evidence,’ and should be addressed by rebuttal, not exclusion.”).
    18

    19   Mr. Nolte offered the example of the number of fingers the average person has: if
         5

       Mr. Nolte asked the participants present at his deposition to hold up their fingers
    20
       and each participant had ten fingers, he could extrapolate that humans have ten
    21 fingers. This extrapolation would be valid even based on the handful of people
       present at his deposition, which was clearly a small, non-random sample. See id.,
    22
       Ex. 2 (Nolte Tr. 123:12-124:17).
    23   6
          See, e.g., Alaska Rent-A-Car, Inc. v. Avis Budget Group, Inc., 738 F.3d 960, 970
    24   (9th Cir. 2013) (objections to expert’s extrapolations based on a small and non-
         representative sample went to weight not admissibility); Nucci v. Rite Aid Corp.,
    25   2020 WL 3187335, at *8 (N.D. Cal. June 14, 2020) (arguments that “survey
    26   responses were not randomly selected, the sample size was too small, and responses
         were possibly tainted by self-interest bias” went to weight, not admissibility); Abu-
    27   Lughod v. Calis, 2015 WL 12731921, at *4 (C.D. Cal. July 1, 2015) (finding that
    28   argument about insufficient sample size went to weight, not admissibility).

                                                   7
                      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 1
Case 2:18-cv-07241-CAS-PLA Document 138 Filed 07/02/21 Page 10 of 13 Page ID
                                 #:5261

   1         This argument from Plaintiff—in which he suggests the Fund’s creation of
   2   some massive new computer system—is unavailing for multiple reasons. First,
   3   there is no evidence in this case that such a system is even feasible, would be
   4   adopted by recording studios and record labels, or ultimately would be “more cost
   5   effective” than the Service Fee. Second, the Fund has no practical means or
   6   authority to incur the substantial cost of developing such a system, even if the
   7   potential savings might be beneficial to non-featured performers in the future. Mr.
   8   Nolte explained that establishing such a system would be outside the Fund’s
   9   mandate – i.e., the Fund operates as a “pass-through vehicle,” receiving royalties
  10   and distributing royalties to beneficiaries, and Plaintiff’s suggestion that Fund
  11   should invest millions of dollars otherwise payable to current beneficiaries for the
  12   possible benefit of future beneficiaries is antithetical to this “pay-as-you-go”
  13   system. Sullivan Decl., Ex. 2 (Nolte Tr. 214:16-216:19).7
  14                2.     Mr. Nolte’s Understanding of the Underlying Data is Correct.
  15         Plaintiff claims that Mr. Nolte’s conclusion that without the Unions’ data the
  16   Fund would be unable to distribute royalties as accurately should be rejected
  17   because Mr. Nolte declined to testify about the creation of a document prepared by
  18   the Fund. See Mot. at 7. When asked about the meaning of the phrase “supported
  19   by Union data” in the AS400 database summary prepared by the Fund, Mr. Nolte
  20   said that he understood the phrase to mean the Unions had data regarding the
  21   participants in those instances. Id., Ex. 2 (Nolte Tr. 147:14-148:2). Julie Sandell
  22   testified in her recent deposition that this understanding is correct.8
  23
      Specifically, Plaintiff’s suggestion that the Fund establish such a system is
       7

  24 contradictory to his claim that each non-featured performer has a property right in
  25 the royalties payable to them. Under Plaintiff’s own theory, the Fund would not be
     justified in using participants’ royalties to pay the start-up costs of such a system.
  26
      As Ms. Sandell explained at her recent deposition, “Supported by Union Data”
       8

  27 either means that a session report was provided by a Union, or else that a

  28
     symphonic “roster” was produced by AFM subsidiary ICSOM. A symphonic
     roster is the analog to a session report in the symphonic space; the Fund uses
                                                  8
                    DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 1
Case 2:18-cv-07241-CAS-PLA Document 138 Filed 07/02/21 Page 11 of 13 Page ID
                                 #:5262

   1         Plaintiff also claims it is “suspicious” that the AS400 summary shows that a
   2   high percentage of distributed royalties are supported by Union data when Stefanie
   3   Taub testified that the Unions provide session reports in response to approximately
   4   25% of requests. See Mot. at 7-8. This argument grossly mischaracterizes Ms.
   5   Taub’s testimony. As Defendants have now repeatedly explained, Ms. Taub
   6   testified that these figures—based on the Fund’s researchers remembering to click
   7   a “radio button” when inputting research data—were a “floor” of instances in which
   8   Unions provided session reports, due to researchers’ inconsistent use of the radio
   9   button.    There is no conflict between Ms. Taub’s testimony and the AS400
  10   spreadsheet. Mr. Nolte said as much during his deposition, in which he explained
  11   that the “unreliability” of the Fund’s data stems from “the Union involvement or
  12   the Union data [] being significantly understated … [so] all of these numbers for
  13   the Unions should, in fact, be higher.” Id., Ex. 2 (Nolte Tr. 150:6-151:18).9
  14         D.     Mr. Nolte Properly Applied the Georgia-Pacific Factors.
  15         Finally, Plaintiff seeks to exclude Mr. Nolte’s opinions by arguing that the
  16   Georgia-Pacific framework is inapplicable to this case. See Mot. at 8-9. But the
  17   Georgia-Pacific framework supplies a widely accepted methodology to value
  18   intellectual property of all types based on a hypothetical negotiation.10
  19

  20 rosters to identify the non-featured performers on a symhponic recording, as they
     do with session reports on other recordings. Id., Ex. 7 (Sandell Rough Tr. 54:5-
  21 54:10, 57:21-58:8).

  22   Plaintiff also attempts to exclude the portion of Mr. Nolte’s report regarding the
       9


  23 market share of record companies to support his finding that the Unions’ data
     covers a substantial portion of performers and sound recordings. Plaintiff claims
  24 Mr. Nolte never accessed or reviewed the article to which he cites. Mot. at 8. This

  25 is obviously incorrect, as Mr. Nolte reproduced the relevant chart from the
     underlying article in the body of his report. Id., Ex. 1 at 8.
  26
       Although the Georgia-Pacific factors arose in a patent context, courts have
       10

  27 applied the factors in a variety of other contexts as well See, e.g., Vermont

  28
     Microsystems, Inc. v. Autodesk, Inc., 88 F.3d 142, 151 (2d Cir. 1996) (holding the
     Georgia-Pacific factors should have been applied to a trade secret claim);
                                                 9
                    DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 1
Case 2:18-cv-07241-CAS-PLA Document 138 Filed 07/02/21 Page 12 of 13 Page ID
                                 #:5263

   1         Courts recognize that the precise factors that apply in any particular
   2   reasonable royalty exercise will vary. The Georgia-Pacific factors are probative on
   3   the issue of the royalty rate to which reasonable business people would agree, but
   4   the factors are not mandatory or exclusive. Lucent Technologies, Inc. v. Multimedia
   5   Patent Trust, 580 F.Supp.2d 1016, 1042 (2008) (instructing jury it could “consider
   6   factors including, but not limited to, commonly applied Georgia-Pacific factors”);
   7   Micro Motion, Inc. v. Exac Corp., 761 F. Supp. 1420, 1434 (N.D. Cal. 1991)
   8   (determining the terms to which willing parties would agree can involve “any other
   9   economic factor that normally prudent businessmen would, under similar
  10   circumstances, take into consideration in negotiating the hypothetical license”).
  11         Plaintiff asserts that none of the factors Mr. Nolte considered are tied to a 3%
  12   Service Fee. See Mot. at 9. Mr. Nolte rightly acknowledged that because this is
  13   not a patent case, not all of the Georgia-Pacific factors are equally applicable, but
  14   he explained in detail that many of the Georgia Pacific factors are nonetheless
  15   useful in the assessment of a reasonable royalty. Id., Ex. 1 at 21; Ex. 2 (Nolte Tr.
  16   161:13-162:17). Mr. Nolte also explained that he did not address what the highest
  17   correct percentage fee could be, or whether it could be a number other than 3
  18   percent. Instead, he confined his inquiry to the central issue of whether the 3 percent
  19   Service Fee is economically reasonable, and he concluded that it was, based on the
  20   utility of the Union data in making the most accurate distributions possible. Id., Ex.
  21   1 at 1; Ex. 2 (Nolte Tr., 204:3-8).
  22                                         CONCLUSION
  23         This Court should permit Mr. Nolte’s testimony at trial.
  24

  25

  26 Marketquest Group, Inc. v. BIC Corporation, 2018 WL 1756117, at *4 (S.D. Cal.
     2018) (permitting testimony applying the Georgia-Pacific factors to trademark
  27
     infringement claim); LinkCo, Inc. v. Fujitsu Ltd., 232 F. Supp. 2d 182, 187
  28 (S.D.N.Y. 2002) (applying Georgia Pacific factors to trade secret claim).

                                                 10
                    DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 1
Case 2:18-cv-07241-CAS-PLA Document 138 Filed 07/02/21 Page 13 of 13 Page ID
                                 #:5264

   1   Dated: July 2, 2021                   JENNER & BLOCK LLP
   2

   3
                                                /s/ Andrew J. Thomas
   4                                            Andrew J. Thomas
   5
                                                Alexander M. Smith
                                                Andrew G. Sullivan
   6                                            Anna K. Lyons
   7
                                                Attorneys for All Defendants
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26

  27

  28

                                              11
                  DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 1
